Citation Nr: 1711498	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-28 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1958 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for ischemic heart disease.  Jurisdiction of this claim is with the RO in Indianapolis, Indiana.

Notably, the Veteran filed his claim for service connection for a heart condition in December 2004, and that claim was denied in an unappealed June 2005 rating decision.  However, the RO notified the Veteran that it was again reviewing his claim pursuant to the federal court order in Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U. S. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U. S. Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Board notes that the Veteran indicated in his October 2013 substantive appeal (via a VA form 9) that he wanted a hearing before the Board in Washington D.C.  However, in a December 2013 report of general information, the Veteran determined that all hearings should not be held and he cancelled his request.  He asked to disregard his selections for any type of hearing on his form 9 or otherwise.  Thus, in light of these statements, the Board finds that the Veteran has withdrawn his request for a hearing.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Notably, the Veteran's had active service in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange, during military service.  38 C.F.R. § 3.307(a)(6)(i).

VA regulations further provide that certain conditions, including ischemic heart disease, are generally presumed to be associated with in-service herbicide exposure.  38 C.F.R. § 3.309(e).  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Id.  It does not include hypertension or peripheral manifestations of arteriosclerosis, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note 2.

In sum, the Veteran's in-service herbicide exposure satisfies element (2) of service connection, an in-service incurrence, and the regulatory presumption satisfies element (3), a link between any current ischemic heart disease and service.  The pertinent question in this case is whether the Veteran has been diagnosed with ischemic heart disease.

The Veteran underwent a VA examination in September 2010.  An electrocardiogram (ECG) showed no evidence of ischemia, and no ischemic heart disease was diagnosed by the examiner.  However, additional records from October 2010 included an ECG, which noted mild concentric left ventricular hypertrophy and impaired left ventricular relaxation.  A stress test noted a small amount of inferior wall exercise-induced ischemia versus artifact.

Private treatment records dated February 2011 noted the findings of the October 2010 stress test.  The assessment was that the Veteran was without established coronary artery disease.  However, the treating physician recommended an invasive angiography.  The Veteran was hesitant and stated he would get back to the doctor in the future.  No further findings were recorded.

In sum, while the September 2010 VA examination and all previously generated evidence showed no indication of ischemic heart disease, subsequently generated records raise the possibility of such a diagnosis, but the findings remain unclear.  Therefore, the Veteran should be afforded a new VA examination to determine whether he has ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether he is diagnosed with ischemic heart disease.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  

The examiner should then state whether the Veteran has ischemic heart disease (including acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery; stable, unstable, and Prinzmetal's angina; or any other condition consistent with the generally accepted definition of ischemic heart disease).

In making this diagnosis, the examiner should comment on the October 2010 ECG, which noted mild concentric left ventricular hypertrophy and impaired left ventricular relaxation, as well as the October 2010 stress test, which noted "a small amount of inferior wall exercise-induced ischemia versus artifact."

If the examiner is unable to render a diagnosis without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the foregoing, readjudicate the Veteran's claim.  If the claim is not granted, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

